62 N.Y.2d 1018 (1984)
Janet A. Sammons, Individually and as Administratrix of The Estate of Edwin H. Sammons, Deceased, Appellant,
v.
Robert Freer, Doing Business as Hideaway Camp, Respondent.
Court of Appeals of the State of New York.
Decided July 2, 1984.
James R. McCarl for appellant.
Eli B. Basch for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (99 AD2d 896; see, also, Stolowitz v Mount Sinai Hosp., 60 N.Y.2d 685).